Exhibit 10.6

EXECUTION VERSION

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

SARTELL SENIOR HOUSING ASSETS PORTFOLIO

BETWEEN

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP AND IRET – SH 1, LLC
(Seller)

 

 

AND

EDGWOODVISTA SENIOR LIVING, INC.,  EDGEWOOD PROPERTIES MANAGEMENT LLC, AND
EDGEWOOD PROPERTIES, LLLP (Buyer)

 

 

 

 

 

 

THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION, NEGOTIATION AND SIGNATURE DOES
NOT CONSTITUTE AN OFFER TO SELL, OR A RESERVATION OF,

OR AN OPTION FOR THE PROPERTY.

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY 

SARTELL SENIOR HOUSING ASSETS PORTFOLIO

 

This AGREEMENT FOR SALE AND PURCHASE OF PROPERTY (this “Agreement”) is made and
entered into effective as of the later date of signature set forth on the
signature page (the “Contract Date”), by and between IRET PROPERTIES, A NORTH
DAKOTA LIMITED PARTNERSHIP and IRET – SH 1, LLC, a North Dakota limited
liability company (collectively, the “Seller”), and EDGEWOODVISTA Senior Living,
Inc., a Delaware corporation,  EDGEWOOD PROPERTIES MANAGEMENT LLC,  a North
Dakota limited liability company, and EDGEWOOD PROPERTIES, LLLP, a North Dakota
limited liability limited partnership (collectively, the “Buyer”).  The current
notice address of each party is set forth in Section 15 below.

In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

RECITALS

WHEREAS, Seller owns certain assisted living, independent living and memory care
facilities commonly known as Legends at Heritage Place (the “Senior Facility”),
and certain townhome facilities commonly known as Pinecone Townhome Villas (the
“Townhome Facility”), each located in the City of Sartell, Minnesota and legally
described on Exhibit 1.  Each of the foregoing is individually referred to in
this Agreement as a “Facility” and collectively referred to in this Agreement as
the “Facilities.”

WHEREAS, Buyer desires to acquire and Seller desires to transfer to Buyer,
substantially all of the Property used in the operation of the Facilities,
including the real property, business and goodwill of Seller associated with the
Property.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

Section 1.Definitions.  For purposes of this Agreement, each of the following
terms, when used herein with an initial capital letter, shall have the meaning
ascribed to it as follows:

(a)



Acquisition Proposal.  Acquisition Proposal means any unsolicited, bona fide
offer or proposal by any person or entity in respect of a transaction to acquire
all (but not less than all) of the properties which are (i) subject to this
Agreement and (ii) subject to the Purchase Agreements identified on Exhibit 3.

(b)



Building.  The building(s) located on the Land.

(c)



Buyer’s Broker.  None; Buyer is not represented by a broker in this
transaction. 

(d)



Closing.  The closing and consummation of the purchase and the sale of the
Property pursuant hereto.



 

--------------------------------------------------------------------------------

 



(e)



Closing Agent.    Stewart Title of Colorado, Inc., 55 Madison Street, Suite 400,
Denver, CO 80206, Attn:  Carma Weymouth, which shall also act as escrow agent
pursuant to the terms and conditions of this Agreement.    

(f)



Closing Date.  The date on which the Closing occurs as provided in Section 10.1
hereof.

(g)



Closing Year.  The calendar year in which the Closing occurs.

(h)



Code.  The Internal Revenue Code of 1986, as amended.

(i)



Consideration.  Defined in Section 4.1 below.

(j)



Contract Date.  The date upon which this Agreement shall be deemed effective,
which shall be the later date of signature of the parties set forth on the
signature page.

(k)



Deed.  The limited warranty deed to be executed by Seller, in form reasonably
approved by Buyer, Seller, and the Title Company.

(l)



Documentary Assets.  Documentary Assets means all of the engineering reports for
the Facilities, building plans for the Facilities, and environmental reports
regarding the Real Property to the extent such documents are in the possession
or control of Seller.

(m)



Due Diligence Documents.  The documents and information set forth on Exhibit 2,
to be provided to Buyer by Seller pursuant to Section 6.1 below.

(n)



Environmental Laws.  Any applicable statute, code, enactment, ordinance, rule,
regulation, permit, consent, approval, authorization, license, judgment, order,
writ, common law rule (including, but not limited to, the common law respecting
nuisance and tortious liability), decree, injunction, or other requirement
having the force and effect of law, whether local, state, territorial or
national, at any time in force or effect relating to:  (i) emissions,
discharges, spills, releases or threatened releases of Hazardous Substances into
ambient air, surface water, ground water, watercourses, publicly or privately
owned treatment works, drains, sewer systems, wetlands, septic systems or onto
land; (ii) the use, treatment, storage, disposal, handling, manufacturing,
transportation or shipment of Hazardous Substances; (iii) the regulation of
storage tanks or sewage disposal systems; or (iv) otherwise relating to
pollution or the protection of human health or the environment.

(o)



Hazardous Substances.  All substances, wastes, pollutants, contaminants and
materials regulated, or defined or designated as hazardous, extremely or
imminently hazardous, dangerous, or toxic, under the following federal statutes
and their state counterparts, including any implementing regulations:  the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Hazardous Materials Transportation Act, 42 U.S.C. §§ 1801 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; or any other federal,
state, or municipal statute, law or ordinance regulating or otherwise dealing
with or affecting materials deemed dangerous or hazardous to human health or the
environment; with petroleum and petroleum products including crude oil and any
fractions thereof; with asbestos; and with natural gas, synthetic gas, and any
mixtures thereof.



2

 

 

 

--------------------------------------------------------------------------------

 



(p)



Improvements.  The Building and any other buildings, structures, sidewalks,
drives, parking lots, landscaping and improvements located upon the Land,
including all systems, facilities, fixtures, machinery, equipment and conduits
to provide fire protection, security, heat, exhaust, ventilation, air
conditioning, electrical power, light, plumbing, refrigeration, gas, sewer, and
water thereto (including all replacements or additions thereto between the
Contract Date and the Closing Date).

(q)



Land.  Fee title absolute or such other specified estate listed on Exhibit 1 in
each tract or parcel of land legally described in Exhibit 1,  together with all
privileges, rights, easements, and appurtenances thereto belonging.

(r)



Licensing Approvals.  Defined in Section 8.1.7 below.

(s)



Operating Expenses.  Utility charges (including without limitation water,
electricity, sewer, gas, and telephone), Taxes, special assessments, operation
expenses, maintenance expenses, fees paid or payable under any licenses and
permits in respect to the Property, and any other recurring costs or expenses
relating or pertaining to the Property.

(t)



Personal Property.  The tangible and intangible personal property owned by
Seller and located at, or used in connection with, the Property (if any),
including, without limitation, all warranties, guarantees, plans,
specifications, documents, instruments, licenses, permits, approvals,
authorizations, certificates (including certificates of occupancy), those
vehicles owned by Seller and used in connection with the Senior Facility,  and
operating manuals associated with the construction and operation of the
Improvements, together with all replacements or additions thereto between the
Contract Date and the Closing Date. 

(u)



Property.  All of Seller’s right, title and interest in, to and under the
following: (i) the Land; (ii) the Improvements; (iii) the Resident Contracts;
(iv) Supplies;  (v) the Personal Property and (vi) the Documentary Assets.

(v)



Prorate.  The division of income and expenses of the Property between Seller and
Buyer based on their respective periods of ownership during the Closing Year and
as of 12:01 a.m. local time where the Land is located on the Closing Date.

(w)



Rent.  All (i) rent payable by Residents, (ii) if any, all parking and storage
revenue, and (iii) if any, all other income generated by or otherwise derived
from the Property.

(x)



Resident Contracts.  The resident contract(s) with respect to the Senior
Facility and/or the lease(s) with respect to the Townhome Facility in effect or
affecting the Property as of the Contract Date.

(y)



Residents.  The residents and/or tenants of the Facilities.

(z)



Seller's Board of Directors.  The Board of Directors of IRET, Inc., a North
Dakota corporation, the general partner of IRET Properties, a North Dakota
Limited Partnership.

(aa)



Seller’s Broker.  BMO Capital Markets, who is representing Seller in this
transaction. 

(bb)



Seller Contracts.     The material contracts, leases and other agreements
pertaining to the Facilities.  



3

 

 

 

--------------------------------------------------------------------------------

 



(cc)



Seller’s Knowledge.  Defined in Section 7.8 below.

(dd)



Superior Proposal.  Superior Proposal means any bona fide written Acquisition
Proposal received by the Seller after the date hereof that Seller’s Board of
Directors determines in good faith is more favorable to the Seller's equity
holders, taking into account all relevant legal, financial, regulatory and other
material factors (including the likelihood the transaction subject to the
Superior Proposal would be consummated), than the transactions contemplated by
this Agreement and the Purchase Agreements identified in Exhibit 3.  

(ee)



Supplies.  All consumable inventory, supplies and food stuffs located at and
intended for use at the Facilities. 

(ff)



Taxes.  All general real estate (including special assessments), ad valorem,
sales, and personal property taxes assessed against the Property.

(gg)



Title Commitments.  Commitments for ALTA Owner’s Title Insurance Policies for
the Property, issued by Title Company in the full amount of the Consideration,
agreeing to insure title to the Property on or after the Contract Date, showing
Seller as owner of the Property, and indicating the conditions upon which Title
Company will issue full extended coverage over all general title exceptions
contained in such policies, and including such endorsements as Buyer may
request.

(hh)



Title Company.  Stewart Title of Colorado, Inc., 55 Madison Street, Suite 400,
Denver, CO 80206, Attn:  Carma Weymouth.  The parties agree that the Title
Company shall issue the Title Commitments and the Title Policies.    

Section 2.Agreement to Sell and to Purchase; Other Purchase Agreements.    

 

2.1  Agreement to Sell and to Purchase.  Subject to and in accordance with the
terms, conditions and provisions hereof, Seller agrees to sell the Property to
Buyer, and Buyer agrees to purchase the Property from Seller.

 

2.2 Other Purchase Agreements.  Buyer and Seller acknowledge that Buyer and
Seller, their affiliates and/or subsidiaries are also party(ies) to those
certain other Agreements for Sale and Purchase of Property, identified on
Exhibit 3 attached hereto (each referred to as a “Purchase Agreement” and,
collectively, as the “Purchase Agreements”), relating to the sale of certain
senior housing properties more particularly described and defined in the
Purchase Agreements.  Buyer and Seller further acknowledge that they intend for
the Closing of this transaction to require the Closing of the transactions
contemplated in the Purchase Agreements and for the closing of the transactions
contemplated in the Purchase Agreements to require the Closing of this
transaction.  Buyer and Seller agree that in the event Buyer elects to terminate
this Agreement for any reason as expressly permitted pursuant to the provisions
hereof (other than termination as a result of (i) the willful or intentional
breach or default under this Agreement by Seller or (ii) Seller's failure to
remove a Financial Encumbrance as defined in Section 5.3), then such termination
shall be deemed a termination of all Purchase Agreements; provided, however,
Seller in its sole discretion may waive the termination of any or all Purchase
Agreements and elect to proceed with the transaction pursuant to the remaining
terms and conditions of such Purchase Agreement(s).

 

Section 3.Earnest Money. 

3.1Deposit and Disposition.  Simultaneous with the execution and delivery of
this Agreement, Buyer is depositing with Closing Agent the cash sum of
Fifty-nine Thousand Three Hundred

4

 

 

 

--------------------------------------------------------------------------------

 



Thirty-two and 02/100 Dollars ($59,332.02) (the “Earnest Money”).  If this
Agreement is not terminated by Buyer before the Inspection Date (as defined in
Section 6.3), Buyer shall increase the Earnest Money by depositing an additional
Eighty-eight Thousand Nine Hundred Ninety-eight and 03/100 Dollars ($88,998.03)
with Closing Agent within two (2) business days after the Inspection Date.  The
Earnest Money shall be held by Closing Agent until disbursed as set forth in
this Agreement.  Buyer shall execute and deliver any appropriate W-9 forms
requested by Closing Agent.  If and only if (a) Buyer acquires the Property, and
(b) the Closing of the transaction contemplated in this Agreement is the final
closing among the Purchase Agreements, then the Earnest Money shall be paid to
Seller and applied as a credit against the Consideration.  If the Closing of the
transaction contemplated in this Agreement is not the final closing among the
Purchase Agreements, then the Earnest Money shall not be applied as a credit
against the Consideration in this transaction, but shall rather be applied as a
credit against the consideration of such final closing.  If all of the
conditions precedent set forth in this Agreement are not met or resolved, or if
Buyer terminates this Agreement as expressly permitted pursuant to the
provisions hereof, then Closing Agent shall return the Earnest Money to Buyer,
subject to Section 3.3 below.  If all of the conditions precedent set forth in
this Agreement have been satisfied or waived by Buyer, and if thereafter Buyer
fails to acquire the Property pursuant to the terms of this Agreement, then the
Earnest Money shall be delivered to Seller and shall be retained by Seller as
liquidated damages.  If there is a dispute between Buyer and Seller as to the
distribution of the Earnest Money, or if for any other reason Closing Agent in
good faith elects not to make any such disbursement, then Closing Agent shall
continue to hold the Earnest Money until otherwise directed by written
instructions executed both by Seller and Buyer, or by a final judgment of a
court of competent jurisdiction.  Upon request, Buyer and Seller shall execute
Closing Agent’s standard earnest money escrow agreement; provided, however, that
if there is any conflict or inconsistency between such escrow agreement and this
Agreement, then this Agreement shall control. 

3.2Investments.  Following the collection of the Earnest Money, Closing Agent
shall, at the written request of Buyer, invest the Earnest Money in:  (a)
obligations of the United States government, its agencies or independent
departments; (b) certificates of deposit issued by a banking institution with
assets in excess of $1 billion and with which Closing Agent has a substantial
banking relationship; or (c) either a non-interest bearing account providing
F.D.I.C. insurance in the full amount of the Earnest Money, or an
interest-bearing account at a banking institution with assets in excess of $1
billion, and with which Closing Agent has a substantial banking relationship.  
 No investment of the Earnest Money shall have a maturity date beyond the
Closing Date.

3.3 Non-Refundable Earnest Money.  Except as specifically set forth in this
Agreement, the Earnest Money shall be non-refundable to Buyer in accordance with
the following schedule:    

Deadline

Go Hard Date

Earnest Money Amount


1

Inspection Date 

$29,666.01

 

2

30 days after Inspection Date 

$39,574.46

 

3

60 days after Inspection Date

$39,574.46

 

4

90 days after Inspection Date

$39,515.13



5

 

 

 

--------------------------------------------------------------------------------

 



 

Section 4.Consideration and Prorations.

4.1Consideration.  The “Consideration” shall be the sum of Fourteen Million and
00/100 Dollars ($14,000,000.00).  The parties shall make the prorations and
allocations set forth in this section as a credit or debit to the
Consideration.  The balance of the Consideration shall be paid by Buyer to
Escrow Agent, to be released to Seller at Closing, by wire transfer of
immediately available funds by not later than 12:00 p.m. Central Time.

4.2Prorations.

(a)



General.  For purposes of calculating prorations, Buyer shall be deemed to be in
title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, for the entire day upon which the Closing
occurs.  All prorations shall be made on the basis of the actual number of days
of the year and month that shall have elapsed prior to the Closing Date.  There
will be no proration for insurance, it being understood and agreed that Seller
will cancel their insurance and that Buyer will be required to secure its own
insurance. 

(b)



Rent.  The parties shall Prorate all Rent actually received by Seller for the
month in which Closing occurs other than Delinquent Rent (which is defined and
covered in Section 4.2(e) below).  At Closing, to the extent actually received
by Seller prior to Closing, Seller shall pay to Buyer any and all prepaid Rent
relating or pertaining to the Property.  If Seller receives payment for Rent
(other than Delinquent Rent) after Closing, Seller shall immediately pay to
Buyer the portion of such payment which relates to the period on and after the
Closing Date, and any portion of such payment which relates to the period prior
to Closing which was credited to Seller at Closing.    

(c)



Taxes.  The parties shall Prorate all Taxes payable for the Closing Year, on a
calendar year basis, utilizing actual final tax bills if available prior to
Closing.  If final tax bills are not available, the parties shall Prorate Taxes
on the basis of the projected Taxes if a projection is available from the
applicable taxing authority or, if a projection is not available, on the basis
of the most recent final tax bills.  Seller shall pay all Taxes for years prior
to the Closing Year, and shall upon request furnish evidence of such payment to
Title Company.  Regarding special assessments, it is the intent of the parties
to Prorate any installments of special assessments that are payable in the
Closing Year, and that Buyer shall be solely responsible for all remaining
future installments of any such special assessments.  Real property tax refunds
and credits received after the Closing which are attributable to Taxes payable
for years prior to the Closing Year shall belong to Seller.  Any such refunds
and credits attributable to Taxes payable for the Closing Year shall be
apportioned between Seller and Buyer as of Closing after deducting the
reasonable out-of-pocket expenses of collection thereof.  If any tax appeal or
certiorari proceedings has not been finally resolved or settled prior to the
Closing, and relates to any Taxes payable for the years prior to the Closing
Year, then Seller shall be entitled to control the disposition of any such tax
appeal or certiorari proceeding; any resulting refunds for years prior to the
Closing Year shall belong to Seller, and any refund for the Closing Year shall
be apportioned in accordance with the preceding sentence.  The apportionment and
adjustment obligations set forth in this subsection shall survive the
Closing.  To the extent that local custom for prorating Taxes in the state in
which a Property is located varies from the proration method described above,
such local custom shall be applied as to the Property located in that state.



6

 

 

 

--------------------------------------------------------------------------------

 



(d)



Operating Expenses.  Except for Taxes, which are covered by Section 4.2(c)
above, the parties shall Prorate all Operating Expenses.  The prorations under
this subsection shall be based on actual invoices if reasonably possible.  If
actual invoices are not available in advance of Closing, then the prorations
shall be calculated based on Seller's good faith estimates thereof.  Buyer shall
order final meter readings to be made as of the Closing Date for all utility
services serving the Property.  Buyer shall coordinate the transfer of all
utilities to Buyer effective on the Closing Date.  Seller shall pay all utility
charges for the Property (excluding any utilities held in the name of any
Residents) through the day preceding the Closing Date.  Commencing on the
Closing Date, Buyer shall pay all utility charges for the Property (excluding
any utilities held in the name of any Residents).    

(e)



Delinquent Rent.  For purposes of this Section 4.2, “Delinquent Rent” shall mean
any Rent that, under the terms of the applicable Resident Contract, was more
than 30 days past due as of the Closing Date or which has not been received in
good funds by Seller on or prior to the Closing Date.  Delinquent Rent shall not
be accrued or prorated at Closing.  Any Delinquent Rent that is applicable to
Seller’s period of ownership that is received by Buyer after the Closing Date
shall be paid to Seller in accordance with the terms hereof; provided, however,
that all Rent collected by Buyer after the Closing Date shall be applied first
to payment of all Rent due Buyer from the applicable Resident, then to Rent
attributable to the month in which the Closing occurs (and prorated with respect
to each parties period of ownership) and then after any deduction allowed by
this subsection for collection costs, to all Delinquent Rent due to
Seller.  Seller shall have the right to use whatever means Seller determines
prior to Closing to collect Delinquent Rent including, without limitation,
commencing collection actions against Residents owing Delinquent Rent. 
Following Closing, Buyer shall use good faith commercially reasonable efforts to
collect any Delinquent Rent.  If Buyer commences any action or proceeding
against any Resident and as a result thereof collects any Delinquent Rent which
Buyer is required to remit to Seller, Buyer shall be entitled to deduct and
retain a portion of the amount collected which is equal to the prorata share of
the reasonable third party expenses incurred by Buyer in connection with the
collection of any such Delinquent Rent.  For a period of 120 days following the
Closing, Buyer shall not waive any Delinquent Rent or modify or amend any
Resident Contract so as to reduce the Delinquent Rent owed by the Resident for
any period in which Seller is entitled to receive such Delinquent Rent, without
first obtaining Seller’s written consent (which consent shall not be
unreasonably withheld or conditioned). 

(f)



Resident Obligations.  Notwithstanding anything in this Section 4.2 to the
contrary, if any Resident is obligated under its Resident Contract to directly
pay any Operating Expenses (including without limitation Taxes), then said items
will not be prorated between the parties.

(g)



Proration Statement.  As soon as reasonably possible prior to Closing, Seller
and Buyer shall work together in good faith to prepare a joint statement of the
prorations required by this Section (“Proration Statement”), and shall deliver
the Proration Statement to the Closing Agent for use in preparing the final
settlement statements. 

(h)



Post-Closing Reconciliation.  As soon as reasonably possible after Closing, but
in no event more than ninety (90) days after Closing, the parties shall work in
good faith to complete a reconciliation of all prorations
(“Reconciliation”).  If there is an error on the Proration Statement used at
Closing or, if after the actual figures are available as to any items that were
estimated on the Proration Statement, then the proration or apportionment shall
be adjusted based on the actual amounts.  As soon as reasonably possible, but in
no

7

 

 

 

--------------------------------------------------------------------------------

 



event more than 60 days after Closing, Seller shall provide to Buyer an
accounting detailing all of the Operating Expenses attributable to the Closing
Year that were actually paid by Seller.  Either party owing the other party a
sum of money based on the Reconciliation shall pay said sum to the other party
within five (5) business days of the completion of the Reconciliation.  Seller
and Buyer shall each be responsible for the accounting and validity of billings
to Residents for those Operating Expenses incurred during each of Seller’s and
Buyer’s respective periods of ownership of the Property.  This subsection shall
survive Closing.

8.3 Resident Deposits.  At Closing Seller shall provide Buyer with an accounting
of all security deposits or other refundable deposits received from (i) current
or prospective residents of the Facilities and (ii) residents that have departed
the Facilities within thirty (30) days prior to Closing (to the extent Seller
requests Buyer to be responsible for refunding such residents and transfers the
applicable deposits to Buyer), that have not yet been refunded to such residents
as of the Closing Date (the “Resident Deposits”).  Such accounting shall set
forth the names of the residents or prospective residents for whom such funds
are held, the amounts held on behalf of each resident or prospective resident
and the Seller’s warranty that the accounting is true, correct and complete.  On
the Closing Date Seller shall transfer the Resident Deposits to the bank
accounts designated by Buyer and Buyer shall assume the financial and custodial
obligations with respect thereto.  Notwithstanding the foregoing, Seller will
indemnify and hold Buyer harmless from all liabilities, claims and demands in
the event the amount of the Resident Deposits transferred to the Buyer’s bank
account did not represent the full amount of such Resident Deposits then or
thereafter shown to have been delivered to Seller by the current residents or
prospective residents of the Facilities.

 

8.4 Contingent Payment.  Notwithstanding anything in this Agreement to the
contrary, if any of the Properties are sold by Buyer within twelve (12) months
after the Closing Date, Buyer shall pay to Seller an amount equal to five
percent (5%) of the Consideration allocated to such Property.  The Deed shall
contain a deed restriction granting Seller the right to receive such additional
sum from Buyer.

 

8.5 Assumed Obligations.  In connection with Buyer’s purchase of the Facilities,
Buyer will only assume obligations of Seller that arise on or after the Closing
Date with respect to those Seller Contracts which are assumed by Buyer.  All
other liabilities and obligations of Seller will remain the sole obligation of
Seller.

Section 5.    Title and Survey.

5.1Title Commitments.  As soon as reasonably possible after the Contract Date,
Seller shall coordinate the Title Company’s delivery to Buyer of the Title
Commitments, in the amount of the Consideration.  The Title Commitments shall
show the condition of title to the Land and Improvements, shall name Buyer as
the proposed insured, and shall include legible copies of all recorded
exceptions and covenants, conditions, easements, and restrictions affecting the
Property.  The Title Commitments shall also contain the conditions upon which
the Title Company will issue the owners title insurance policies at Closing
pursuant to the Title Commitment (the “Title Policy”).  However, this condition
shall be deemed satisfied if the Title Policies (or any such endorsements or
reinsurance and/or coinsurance) is not issued by reason of Buyer’s failing to
satisfy (a) the Title Company’s routine underwriting requirements (including the
“written or pre-printed requirements” set forth in the applicable commitment)
for issuance thereof, or (b) any other requirements of Buyer specified by the
Title Company in writing prior to the Inspection Date for issuance thereof. 

5.2New Survey.  Seller shall deliver to Buyer, as part of the Due Diligence
Documents, a copy of the most recent surveys of the Property in Seller’s
possession (the “Existing Survey”).  In the event

8

 

 

 

--------------------------------------------------------------------------------

 



Buyer commissions new surveys of the Property (the “New Survey”), then Seller
shall provide all cooperation reasonably requested by Buyer regarding the
preparation of the New Surveys.  Buyer shall be responsible for all costs
associated with the New Surveys.  The New Surveys shall be certified to Seller,
Buyer, and the Title Company.  Seller shall receive a signed original of the
final New Surveys as soon as it is available and in any event, at or prior to
Closing.

5.3Title Notice.  If the Title Commitments or Existing Surveys disclose matters
that are not acceptable to Buyer (“Unpermitted Exceptions”), then Buyer shall
notify Seller in writing (the “Title Notice”) of Buyer’s objections within the
later of (i) ten (10) days after Buyer has received both the Title Commitments
and the Existing Surveys, or (ii) ten (10) days prior to the Inspection Date
(the “Objection Period”).  Mortgages, deeds of trust, assignment of leases and
rents and Uniform Commercial Code financing statements (collectively, referred
to as “Financial Encumbrances”) shall be deemed to be objected to and shall be
removed prior to or at the Closing.  In the event that Buyer notifies Seller of
any objections within the Objection Period, then Seller shall notify Buyer in
writing, within ten (10) days following the date of receipt of Buyer’s notice of
such objections, that either: (a) the Unpermitted Exceptions will be, prior to
Closing, removed from the Commitments, insured over by the Title Company
pursuant to an endorsement to the Title Policies, or otherwise cured to Buyer’s
reasonable satisfaction; or (b) Seller declines to arrange to have the
Unpermitted Exceptions removed, insured over, or otherwise cured.  If Seller
fails to deliver such written notice to Buyer within such 10-day period, then
Seller shall be deemed to have declined to arrange to have the Unpermitted
Exceptions removed, insured over, or otherwise cured.  If Seller declines to
arrange to remove, insure over, or otherwise cure any of the Unpermitted
Exceptions, then Buyer shall elect, through written notice to Seller within ten
(10) days after Buyer’s receipt of Seller’s written declination, to:  (a)
terminate this Agreement and receive refund of the Earnest Money irrespective of
whether any or all of the Earnest Money has “gone hard” as described in Section
3.3; or (b) waive such objections and take title subject to the Unpermitted
Exceptions that Seller has declined to remove, insure over, or otherwise cure.
 The Closing Date shall be adjusted, if necessary, to allow for any elections
allowed or required by this Section.

5.4Pre-Closing “Gap” Title Obligations.  Buyer may, at or prior to Closing,
notify Seller in writing (the “Gap Notice”) of any objections to title raised by
the Title Company after Buyer’s receipt of the initial Title Commitments, or of
any material defect shown on the New Surveys that was not disclosed on the
Existing Surveys; provided that Buyer must notify the Seller of such objection
to title within ten (10) days of being made aware of the existence of any such
new objection.  If Buyer sends a Gap Notice to the Seller, Buyer and the Seller
shall have the same rights and obligations with respect to such notice as apply
to a Title Notice under Section 5.3 hereof.

Section 6.Buyer’s Inspection.

6.1Document Inspection.  Buyer and Seller acknowledge that Buyer (by itself or
through such agents, consultants and others as Buyer shall designate) may
inspect, test and analyze the Property (provided that any inspections or testing
of the Land or Improvements shall be conducted in accordance with Section 6.2
below).  Seller will, within twenty (20) days after the Contract Date, deliver
to Buyer complete copies of the Due Diligence Documents set forth on Exhibit 2. 
In addition to the Due Diligence Documents, Seller will make available for
Buyer's inspection any appraisals with respect to the Property; provided,
however, that said appraisals are subject to confidentiality and are limited to
use for mortgage lending sources only.  Buyer hereby agrees that said appraisals
shall not be distributed to financing sources other than regulated financial
service companies relying on the contents of such appraisals in order to provide
mortgage debt. Notwithstanding anything in this Agreement to the contrary, Buyer
acknowledges and understands that some of the materials delivered by Seller have
been prepared by parties other than Seller or Seller's current property
manager.  Seller makes no representation or warranty whatsoever, express or
implied, as to the completeness, content, or accuracy of any delivered
materials.



9

 

 

 

--------------------------------------------------------------------------------

 



6.2Physical Inspection.  Buyer and its consultants and agents shall have the
right, from time to time prior to the earlier of the Closing or termination of
this Agreement, to enter upon the Property to examine the same and the condition
thereof, and to conduct such investigations, inspections, tests and studies as
Buyer shall determine to be reasonably necessary.  Buyer agrees to conduct such
activities during normal business hours to the extent practicable.  Buyer agrees
to pay all costs of such investigations, inspections, tests and studies and to
indemnify and hold Seller harmless from and against any claims for injury or
death to persons or damage to property arising out of any action of any person
or firm entering the Property on Buyer’s behalf as aforesaid (provided that for
the avoidance of doubt, the foregoing indemnity shall not be applicable if such
claims arise from or are in connection with any such damages to the extent
resulting from a pre-existing condition, unless exacerbated or adversely
affected by Buyer or any of its employees, consultants, agents, prospective
lenders (and their consultants) or representatives, and, in such case, only to
the extent so exacerbated), which indemnity shall survive the Closing or any
termination of this Agreement without the Closing having occurred.  Prior to
performing any environmental investigation of the Property (other than a Phase I
environmental site assessment), Buyer shall notify Seller of the name of the
environmental consultant that will conduct the investigation.  Buyer shall not
have the right to disturb the soil at the Property, or to perform any
destructive or invasive testing, without Seller’s prior written consent.  In
requesting any such consent, Buyer shall provide Seller with a proposed written
work plan describing the investigation, the name of the contractor that will
perform the investigation, evidence of insurance coverage for the contractor,
and in the case of soil testing a site plan showing where the soil will be
disturbed.  Buyer shall provide Seller, at no cost to Seller, within ten (10)
days following Buyer’s receipt of same, with a complete copy of any reports
related to any such environmental, soil, or destructive/invasive
testing.  Neither Buyer nor any of Buyer’s consultants shall release or report
the findings of any tests to any state or federal agency or other party without
Seller’s prior written consent.

6.3Inspection Period; Seller's Fiduciary Out.  Buyer shall have until that date
which is sixty (60) days after the Contract Date (the 60th-day being the
 “Inspection Date”) in which to make such investigations, inspections, tests and
studies permitted herein with respect to the Property, the Due Diligence
Documents, and any other thing or matter relating to the Property as Buyer
reasonably deems appropriate, and, at the sole discretion of Buyer, to terminate
this Agreement on or before such Inspection Date if Buyer is not, for any reason
or for no reason, satisfied with the Property.  If Buyer terminates this
Agreement on or before the Inspection Date, then the Earnest Money shall be
returned to Buyer and neither party shall have any further obligation to the
other except as to provisions herein which are to survive termination.    

6.3.1.Subject to the terms of this Section 6.3, during the period commencing on
the Contract Date and continuing until the earlier to occur of the termination
of this Agreement pursuant to its terms, or the Closing, the Seller shall not,
nor shall it authorize or knowingly permit its directors, officers, employees,
affiliates, financial advisors, legal counsel, accountants and other agents and
representatives (“Representatives”) to (i) solicit, initiate, cause, or
knowingly facilitate or encourage the submission of, any Acquisition Proposal,
(ii) enter into any agreement, agreement-in-principle or letter of intent with
respect to or accept any Acquisition Proposal (or resolve to or publicly propose
to do any of the foregoing), or (iii) participate or engage in any negotiations
regarding, or furnish to any Person any information with respect to, any
Acquisition Proposal.

6.3.2.Notwithstanding anything to the contrary set forth in this Section 6.3 or
elsewhere in this Agreement, if, at any time prior to the Inspection Date, (i)
Seller receives an Acquisition Proposal from a third party under circumstances
in which Seller and its Representatives have complied with their obligations
under this Section 6.3 and (ii) Seller’s Board of Directors determines in good
faith (after consultation with Seller’s financial advisor and legal counsel)
that such Acquisition Proposal is, or reasonably could lead to, a Superior
Proposal, Seller may, subject to providing Buyer prior written notice (which
notice shall contain a statement to the effect that the

10

 

 

 

--------------------------------------------------------------------------------

 



Board of Directors has made the determination required by this Section 6.3.2),
participate or engage in any negotiations with such third party, or disclose or
provide any non-public information or data relating to Seller to, or afford
access to the properties, assets, books or records or Representatives of Seller
to, any such third party and any potential financing sources of such third
party, provided that the provision of any non-public information or data to such
third party is pursuant to a confidentiality agreement and a copy of any such
non-public information or data is delivered simultaneously to Buyer to the
extent it has not previously been so furnished to Buyer.

6.3.3. In addition to any notice obligations contemplated by this Section 6.3,
Seller shall as promptly as practicable (and in any event within 48 hours)
notify Buyer of Seller's receipt of any Acquisition Proposal.

6.3.4.Notwithstanding anything herein to the contrary, if at any time prior to
the Inspection Date Seller has received a Superior Proposal, Seller may
terminate this Agreement and all other Purchase Agreements and enter into a
definitive written agreement providing for such Superior Proposal simultaneously
with the termination of this Agreement. In the event of such termination, (i)
all Earnest Money shall be returned to Buyer, irrespective of whether such money
has “gone hard” as provided in Section 3.3, and (ii) Seller shall immediately
pay to Buyer an aggregate additional amount of $2,000,000 collectively with all
other Purchase Agreements (the “Breakage Fee”).

6.4Liability Insurance.  Buyer agrees that it will cause it and any person
accessing the Property for purposes of this inspection to be covered by not less
than $2,000,000 commercial general liability insurance (with, in the case of
Buyer’s coverage, a contractual liability endorsement, in support of Buyer’s
indemnity obligations under this Agreement), insuring all activity and conduct
of such person while exercising such right of access, and providing that Seller
and its affiliates are additional insureds, issued by a licensed insurance
company authorized to do business in each state in which a Property is located
and otherwise reasonably acceptable to Seller.

6.5Indemnity.  Buyer agrees to indemnify, defend and hold harmless Seller and
its affiliates, members, partners, subsidiaries, shareholders, officers,
directors and agents from any actually incurred loss, injury, damage, cause of
action, liability, claim, lien, cost or expense, including reasonable attorneys’
fees and costs (collectively, “Damages”), arising from the exercise by Buyer or
its employees, consultants, agents or representatives of the right of access
under this Agreement or out of any of the foregoing (provided that for the
avoidance of doubt, Damages shall not be deemed to have arisen from or in
connection with any such access or inspection to the extent resulting from a
pre-existing condition, unless exacerbated or adversely affected by Buyer or any
of its employees, consultants, agents, prospective lenders (and their
consultants) or representatives, and, in such case, only to the extent so
exacerbated).  The indemnity in this subsection shall survive the Closing or any
termination of this Agreement.

6.6Restoration.  Buyer agrees at its own expense to promptly repair or restore
the Property, or, at Seller’s option, to reimburse Seller for any repair or
restoration costs, if any inspection or test requires or results in any damage
to or alteration of the condition of the Property.  The obligations set forth in
this subsection shall survive the Closing or any termination of this Agreement.

6.7Confidentiality.   Buyer agrees to maintain in confidence the information
contained in the Due Diligence Documents (the “Transaction Information”).  Buyer
shall not disclose any portion of the Transaction Information to any person or
entity and shall maintain the Transaction Information in the strictest
confidence; provided, however, that Buyer may disclose the Transaction
Information:  (a) to Buyer’s agents to the extent that such agents reasonably
need to know such Transaction Information in order to assist, and perform
services on behalf of, Buyer; (b) to the extent required by any governmental

11

 

 

 

--------------------------------------------------------------------------------

 



authority; (c) to the extent required by any applicable statute, law, or
regulation; and (d) in connection with any litigation that may arise between the
parties in connection with the transactions contemplated by this
Agreement.  Buyer agrees that the Transaction Information shall be used solely
for purposes of evaluating the acquisition and potential ownership and operation
of the Property.  In the event this Agreement is terminated for any reason
whatsoever, Buyer shall promptly return to Seller the Due Diligence Documents.
The undertakings of Buyer pursuant to this Section shall survive the termination
of this Agreement, but shall terminate upon Closing if this transaction closes.

The parties agree that, prior to Closing, and except for disclosures required by
law or governmental regulations applicable to such party, and disclosures to
such party’s advisors or consultants, no party may, with respect to this
Agreement and the transactions contemplated hereby, make any public
announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, (a) Seller may file a
Securities and Exchange Commission's disclosure Form 8-K and/or a Form 10-Q upon
the execution and delivery of this Agreement and may disclose any and all
necessary material information required to be disclosed thereunder, including
without limitation the inclusion of a copy of this Agreement thereto, and (b)
after Closing (i) either party may make a press release or other disclosure
which shall be subject to the approval of the other party, which approval shall
not be unreasonably withheld, denied or conditioned; and (ii) any party or an
affiliate of such party may make any public statement, filing or other
disclosure which any of them reasonably believes to be required or desirable
under applicable securities laws (provided, however, such party shall not
disclose the allocated Purchase Price or the specific Properties included in
this transaction, unless securities counsel for such party has advised that the
same is required by applicable securities laws). 

Section 7.Seller’s Representations, Warranties and Covenants.

7.1. Seller’s Representations, Warranties and Covenants.  In addition to any
other express representations, warranties and covenants provided by Seller to
Buyer elsewhere in this Agreement, Seller represents, warrants and covenants to
Buyer as of the Contract Date:

7.1.1. Authority.  Seller is formed pursuant to, and in good standing under, the
laws of the State of Delaware.  Seller is authorized to own and operate real
estate in the State in which the Land is located.  Seller is not subject to any
proceeding in bankruptcy or any proceeding for dissolution or liquidation.  This
Agreement and all exhibits and documents to be delivered by Seller pursuant to
this Agreement have been duly executed and delivered by Seller and constitute
the valid and binding obligations of Seller, enforceable in accordance with
their terms.  Seller has all necessary authority, has taken all action necessary
to enter into this Agreement and to consummate the transactions contemplated
hereby, and to perform its obligations hereunder.  The execution, delivery, and
performance of this Agreement will not conflict with or constitute a breach or
default under (i) the organizational documents of the Seller; (ii) any material
instrument, contract, or other agreement to which Seller is a party which
affects any of the Property; or (iii) any statute or any regulation, order,
judgment, or decree of any court or governmental or regulatory body.

7.1.2. Environmental Matters.  To the best of Seller’s knowledge, without
investigation, except as disclosed in any of the Due Diligence Documents:  (i)
Hazardous Substances have not been used, generated, transported, treated,
stored, released, discharged or disposed of in, onto, under or from the Property
in violation of any Environmental Laws by Seller or by Residents; (ii) there are
no underground tanks or any other underground storage facilities located on the
Property; and (iii) there are no wells or private sewage disposal or treatment
facilities located on the Property.



12

 

 

 

--------------------------------------------------------------------------------

 



7.1.3. Non-Foreign Status.  Seller is not a “foreign person” as that term is
defined in the Code and the regulations promulgated pursuant thereto.

7.1.4. Anti-Terrorism Laws.  Neither Seller, nor any of its affiliated entities,
is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law No. 107-56.  Neither Seller nor,
to the knowledge of Seller, any of its affiliated entities, or their respective
brokers or agents acting or benefiting in any capacity in connection with the
purchase of the Property, is any of the following:  (i) a Person or entity that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order; (ii) a Person or entity owned or controlled by, or acting for
or on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a Person or
entity with which Seller is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Laws; (iv) a Person or entity that commits,
threatens, or conspires to commit or supports “terrorism” as defined in the
Executive Order; or (v) a Person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list.  Neither Seller nor, to the knowledge of Seller, any of its brokers
or other agents acting in any capacity in connection with the purchase of the
Property:  (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person as
described above; (y) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order; or (z) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any of the Anti-Terrorism Laws.

7.1.5. Governmental Matters.  Seller has not received written notice from any
governmental body having jurisdiction over the Property of:  (a) any pending or
contemplated annexation or condemnation proceedings, or purchase in lieu of the
same, affecting or which may affect all or any part of the Property; (b) any
proposed or pending proceeding to change or redefine the zoning classification
of all or any part of the Property; (c) any uncured violation of any legal
requirement, restriction, condition, covenant or agreement affecting the
Property or the use, operation, maintenance or management of the Property; (d)
any uncured violations of laws, codes or ordinances affecting the Property; or
(e) any violation of the terms of any permit required for the operation of the
Property as presently operated.

7.1.6. No Bankruptcy.  Seller:  (a) is not in receivership or dissolution; (b)
has not made any assignment for the benefit of creditors or admitted in writing
its inability to pay its debts as they mature; (c) has not been adjudicated a
bankrupt or filed a petition in voluntary bankruptcy or a petition or answer
seeking reorganization or an arrangement with creditors under the federal
bankruptcy law or any other similar law or statute of the United States or any
jurisdiction and no such petition has been filed against Seller or any of its
property or affiliates, if any; and (d) none of the foregoing are pending or
threatened.

7.2. Title to Assets.  Seller holds good and marketable title to the Personal
Property, free and clear of restrictions on or conditions to transfer or
assignment, and at the time of Closing free and clear of liens, pledges, charges
or encumbrances.

7.3. Condition of Assets.  The Facilities currently have, and at Closing will
have, all of the assets necessary to operate the Facilities in the manner in
which they were operated as of August 1, 2016.     

7.4. Financial Statements.  Financial statements for the Facilities for the
three most recently completed fiscal years will be delivered to Buyer twenty
(20) days after the Contract Date, and monthly financial statements for each
month until Closing will be provided within thirty (30) days after the end of

13

 

 

 

--------------------------------------------------------------------------------

 



each month.   All financial statements present fairly the financial condition
and results of operations of the Facilities at the dates and for the periods
presented, subject, in the case of statements other than for fiscal years, to
normal year-end adjustments. 

7.5. Contracts and Commitments.  Full and complete copies of the Seller
Contracts have been or will be delivered to Buyer in accordance with Section 6.1
of this Agreement.  The Seller Contracts are in full force and effect in all
material respects, except for Resident Contracts that may have terminated prior
to the Closing Date.  Provided Buyer complies with all applicable laws, rules
and regulations from and after the Closing Date, neither the execution of this
Agreement nor the completion of the transaction contemplated by this Agreement
conflicts with, or results in a breach of, any Seller Contract.  Seller further
warrants that, except for delays, minor failure to meet specifications or other
minor defaults which are normal in the conduct of the business of Seller, Seller
complied with the provisions of all Seller Contracts applicable to Seller, and,
to Seller’s knowledge, (a) all other parties to the Seller Contracts have
complied with the provisions of the Seller Contracts applicable to such other
parties, (b) none of such other parties are in default under any Seller
Contract, and (c) no event has occurred which, but for the passage of time or
the giving of notice, would constitute a default under a Seller Contract. 

7.6. Litigation.

7.6.1There is no litigation pending against Seller, nor, to the best of Seller's
Knowledge,  any litigation, proceeding, or governmental investigation threatened
against Seller that relates to or affects the Property or the Facilities.

7.6.2Seller is not subject to any order, writ, injunction, or decree of any
court or federal, state, provincial, municipal, or governmental department,
commission, board, bureau, agency, or instrumentality that relates to or affects
the Property or the Facilities, except as may be generally issued or binding on
the assisted living facility industry generally, and to the best of Seller’s
knowledge, Seller is not in default with respect to any such order, writ,
injunction, or decree.

6.7 Operational Deficiencies.  Seller has made available or will make available
for review by Buyer all survey reports, statements of deficiency, plans of
correction, waivers or other investigatory reports regarding corrective or
remedial action from licensing agencies or other governmental agencies related
to the Facilities (to the extent such items are in Seller’s possession and
received by Seller in the past year), and will provide copies of any additional
such notices or documents through the Closing Date.

6.8 All references in this Section 7 or elsewhere in this Agreement and/or in
any other document or instrument executed by Seller in connection with or
pursuant to this Agreement, "to Seller's knowledge" or "to the best of Seller’s
knowledge" and words of similar import shall refer solely to facts within the
current, actual knowledge of Dave Pankow, Ted Holmes and Michael Bosh (the
“Seller's Designated Employees”), without independent inquiry or investigation,
and without any actual or implied duty to inquire or investigate, and shall not
be construed by imputation or otherwise, to refer to the knowledge of Seller or
any affiliate of Seller, or of any other Employee, officer, director,
shareholder, manager, or representative of Seller, or any affiliate thereof, or
to impose upon said Seller’s Designated Employee, any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains.
Notwithstanding anything expressed or implied herein, the Seller's Designated
Employees are acting for and on behalf of Seller, and is in no manner expressly
or impliedly making any representations or warranties in an individual
capacity.  Nothing expressed or implied herein shall be deemed to create any
personal liability on the Seller's Designated Employees for any obligations,
liabilities or other agreements of Seller contained herein.



14

 

 

 

--------------------------------------------------------------------------------

 



6.9 The representations, warranties and covenants of Seller contained in this
section are made on the Contract Date and shall be deemed remade by Seller, and
shall be true in all material respects, as of the Closing Date.  Subject to the
limitations and other provisions of this Agreement, the representations and
warranties contained herein shall survive the Closing and shall remain in full
force and effect until the date that is fifteen (15) months from the Closing
Date; provided that the representations and warranties in Sections 7.1.1, 7.1.3
and 7.1.4 shall survive indefinitely.  If Seller learns that any of said
representations or warranties has become inaccurate between the Contract Date
and the Closing Date, then Seller shall promptly notify Buyer in writing of such
change.  The Closing Date shall be automatically extended for ten (10) days in
order to allow Seller to cure such change.  If Seller cures such change, then
this Agreement shall proceed to Closing.  If Seller does not cure such change,
then Buyer may either (a) terminate this Agreement by written notice to Seller,
in which case the Earnest Money shall be returned to Buyer and the parties shall
have no further rights or obligations hereunder, except for those which
expressly survive such termination, or (b) waive such right to terminate and
proceed with the transaction pursuant to the remaining terms and conditions of
this Agreement.  If Buyer elects option (b) in the preceding sentence, then the
representations and warranties shall be deemed to be automatically amended to
reflect said change. 

6.10 Seller shall have no liability to Buyer by reason of a breach or default of
any of Seller's representations, unless Buyer shall have given to Seller written
notice ("Warranty Notice") of such breach or default within fifteen (15) months
of the Closing Date, and shall have given to Seller an opportunity to cure any
such breach or default within a reasonable period of time after Buyer's Warranty
Notice.  No claim for breach of any representation or warranty of Seller shall
be actionable or payable unless the valid claims for all such breaches
collectively aggregate more than $10,000.00, in which event the full amount of
such claims shall be actionable.  In no event shall the aggregate liability of
Seller to Buyer by reason of a breach or default of one or more of Seller's
representations exceed three percent (3%) of the Consideration for the entire
portfolio contemplated by this Agreement and the Purchase Agreements; provided,
however, if such claim relates to a breach relating to an individual Property,
Seller's liability shall not exceed the amount of the Consideration.  Seller's
liability shall be limited to actual damages and shall not include
consequential, special or punitive damages.  Any litigation with respect to any
representation must be commenced within sixty (60) days from the date of the
Warranty Notice, and if not commenced within such time period, Buyer shall be
deemed to have waived its claims for such breach or default.  Any proceeding or
litigation based upon a claim of fraud, misrepresentation or similar theory
shall be commenced by Buyer within fifteen (15) months of the Closing Date and,
if appropriate proceedings are not commenced within such time period, Buyer
shall be deemed to have waived any such claim.

6.11 No member, manager, partner, shareholder, officer, employee or agent of or
consultant to, or of, Seller shall be held to any personal liability hereunder,
and no resort shall be had to their property or assets, or the property or
assets of Seller for the satisfaction of any claims hereunder or in connection
with the affairs of Seller.  Furthermore, prior to Closing, Seller’s liability
under this Agreement is explicitly limited to Seller’s interest in the Property,
including any proceeds or awards thereof.  Prior to Closing, Buyer shall have no
recourse against any other property or assets of Seller, the general account of
Seller, any separate account of Seller, or to any of the past, present or
future, direct or indirect, shareholders, partners, members, managers,
principals, directors, officers, agents, incorporators, affiliates or
representatives of Seller (collectively, “Seller Parties”) or of any of the
assets or property of any of the foregoing for the payment or collection of any
amount, judgment, judicial process, arbitration award, fee or cost or for any
other obligation or claim arising out of or based upon this Agreement and
requiring the payment of money by Seller.  Except as otherwise expressly set
forth in this subsection, prior to Closing, neither Seller nor any Seller Party
shall be subject to levy, lien, execution, attachment or other enforcement
procedure for the satisfaction of any of Buyer’s rights or remedies under or
with respect to this Agreement, at law, in equity or otherwise.  Prior to
Closing, Buyer shall not seek enforcement of any judgment, award, right or
remedy against any property or asset of Seller or any Seller Parties other than
Seller’s interest in

15

 

 

 

--------------------------------------------------------------------------------

 



the Property or any proceeds thereof.  The provisions of this Section shall
survive the Closing or earlier termination of this Agreement.

Section 8.Buyer’s Representations, Warranties and Covenants.  Buyer represents
and warrants that, as of the Contract Date:

8.1. Buyer’s Representations, Warranties and Covenants.  Buyer represents and
warrants that, as of the Contract Date:

8.1.1. Authority.    Buyer is a validly formed entity under the laws of the
state in which it was formed, is in good standing in said state, and is duly
authorized to do all things required of it under or in connection with this
Agreement.  At Closing, Buyer will be qualified to do business in all states in
which the Land is located, and to own and operate real estate in all such
states.  This Agreement and all exhibits and documents to be delivered by Buyer
pursuant to this Agreement have been duly executed and delivered by Buyer and
constitute the valid and binding obligations of Buyer, enforceable in accordance
with their terms.  Buyer has all necessary authority, has taken all action
necessary to enter into this Agreement and to consummate the transactions
contemplated hereby, and to perform its obligations hereunder.  The execution,
delivery, and performance of this Agreement will not conflict with or constitute
a breach or default under (i) the organizational documents of the Buyer;
(ii) any material instrument, contract, or other agreement to which Buyer is a
party which affects any of the Property; or (iii) any statute or any regulation,
order, judgment, or decree of any court or governmental or regulatory body.

8.1.2. No Bankruptcy.    Buyer is not subject to any proceeding in bankruptcy or
any proceeding for dissolution or liquidation.

8.1.3. Litigation.  There is no action, suit or proceeding pending or, to
Buyer's knowledge, threatened against Buyer in any court or by or before any
other governmental agency or instrumentality which would materially and
adversely affect the ability of Buyer to carry out the transactions contemplated
by this Agreement.

8.1.4. ERISA.  Buyer is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3 (3) of the Employee Retirement
Income Security Act of 1974.

8.1.5. Due Diligence Representation.  Buyer represents and warrants to Seller
that Buyer (i) is an experienced and sophisticated purchaser of properties such
as the Property and (ii) prior to the Inspection Date will inspect and examine
all aspects of the Property and its current condition that Buyer believes to be
relevant to its decision to consummate its purchase of the Property.  This
Section 8.1.5 shall survive the Closing or earlier termination of this
Agreement. 

8.1.6. Anti-Terrorism Laws.  Neither Buyer, nor any of its affiliated entities,
is in violation of any of the Anti-Terrorism Laws, including the Executive Order
and the United and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Public Law No. 107-56.  Neither
Buyer nor, to the knowledge of Buyer, any of its affiliated entities, or their
respective brokers or agents acting or benefiting in any capacity in connection
with the purchase of the Property, is any of the following:  (i) a Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (ii) a Person or entity owned or controlled by, or
acting for or on behalf of, any Person or entity that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
Person or entity with which Buyer is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Laws; (iv) a Person or entity
that commits, threatens, or conspires to commit or supports “terrorism” as
defined in the Executive Order; or (v) a Person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury

16

 

 

 

--------------------------------------------------------------------------------

 



Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such
list.  Neither Buyer nor, to the knowledge of Buyer, any of its brokers or other
agents acting in any capacity in connection with the purchase of the
Property:  (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person as
described above; (y) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order; or (z) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any of the Anti-Terrorism Laws.

8.1.7. Licensing Approvals.  Within ninety (90) days of the Contract Date, Buyer
has submitted, or caused its designated third-party manager or operator of
senior living facilities to submit, a completed application with schedules and
required background information to the appropriate licensing authority in order
to obtain all licensing approvals and other approvals required by any
governmental authority as deemed by Buyer to be required for Buyer or Buyer's
manager (or their respective affiliates) to operate each Property, and approvals
required to process a change of ownership or new application for Medicaid
certification, if applicable ("Licensing Approvals").  Buyer shall diligently
pursue in good faith the Licensing Approvals, including without limitation,
completing information requested in a timely manner, attaching required
information and exhibits to the Licensing Approvals applications and promptly
responding to requests made in connection with the Licensing Approvals.  If
Buyer does not obtain all Licensing Approvals on or before the Closing Date,
Seller and Buyer shall enter into a form of transition agreement ("Transition
Agreement") with respect to the Properties for which Licensing Approvals are not
obtained on or before the Closing Date as may be required pursuant to applicable
law or as required by applicable governmental entities.  At least five (5)
Business Days prior to the Closing Date, Buyer shall deliver a list of
Properties to Seller for which Buyer reasonably anticipates the Licensing
Approvals will be received by Buyer or Buyer's manager or operator on or before
the Closing Date (so that the transition date under the Transition Agreement
will be the same date as the Closing Date).  If any Licensing Approvals are not
obtained on or before the expiration of twelve (12) full calendar months
following the Closing, then Seller and Buyer shall renegotiate the Transition
Agreements upon such terms and conditions as are reasonably acceptable to Seller
and Buyer.  For those Properties in states that require that advance notice be
given to residents in connection with the transactions contemplated by this
Agreement, as soon as practical after the date hereof, Seller will dispatch
notification letters prepared by Buyer to each resident of such Properties as
may be necessary to comply with and as may be required by applicable law and
containing such other information as Buyer may reasonably request, including
without limitation information concerning Buyer and/or Buyer's manager.  In the
event of a termination of this Agreement, Seller shall not be responsible to
Buyer for the payment of any amounts pursuant to this Section 8.1.7.  Seller
shall cooperate with and take all actions reasonably necessary and requested to
assist Buyer and/or Buyer's manager to obtain such Licensing Approvals and other
approvals required by any governmental authority, including without limitation,
with respect to inspections at the Properties necessary to obtain the Licensing
Approvals, the assignment of any existing Medicaid provider agreements and
contracts or the obtaining of new Medicaid provider agreements or contracts for
Properties with such existing agreements or contracts at Buyer's option, at no
cost to Seller, and providing notices required by applicable law or agreements
to be given to governmental entities or other persons, subject to the prior
written approval of Buyer. 

8.2. All references in this Section 8 or elsewhere in this Agreement and/or in
any other document or instrument executed by Buyer in connection with or
pursuant to this Agreement, "to Buyer's knowledge" or "to the best of Buyer's
knowledge" and words of similar import shall refer solely to facts within the
current, actual knowledge of Philip Gisi, Rex Carlson, Jon Strinden, and Russel
Kubik, (the “Buyer's Designated Employee”), without independent inquiry or
investigation, and without any actual or implied duty to inquire or investigate,
and shall not be construed, by imputation or otherwise, to refer to the
knowledge of Buyer, or of any affiliate of Buyer, or of any other employee,
officer, director, shareholder,

17

 

 

 

--------------------------------------------------------------------------------

 



manager, agent, or representative of Seller, or any affiliate thereof, or to
impose upon said Buyer's Designated Employee any duty to investigate the matter
to which such actual knowledge, or the absence thereof,
pertains.  Notwithstanding anything expressed or implied herein, the Buyer's
Designated Employee is acting for and on behalf of Buyer, and is in no manner
expressly or impliedly making any representations or warranties in an individual
capacity.  Nothing expressed or implied herein shall be deemed to create any
personal liability on the Buyer's Designated Employee for any obligations,
liabilities or other agreements of Buyer contained herein.

8.3. The representations, warranties and covenants of Buyer contained in this
Section is made on the Contract Date and shall be deemed remade by Buyer, and
shall be true in all material respects, as of the Closing Date.  The
representations, warranties and covenants contained in this Section shall
survive Closing for a period of twelve (12) months.

Section 9.Conditions to Closing.  Buyer’s obligation to proceed to Closing under
this Agreement is subject to:  (a) Seller having made all deliveries as required
by Section 10.4 below; (b) Buyer's ownership of the Property shall have been
approved by all appropriate state and local regulatory and licensing authorities
and agencies, including receipt by Buyer of all consents, approvals, licenses
and certificates as may be necessary for Buyer lawfully to own the Property; (c)
all representations and warranties made in this Agreement by Seller will be true
as of the Closing Date, as though such representations and warranties had been
made on and as of the Closing Date; and (d)  Buyer having obtained acquisition
debt financing to purchase the Property.  In the event Buyer fails to obtain
acquisition debt financing or the necessary approvals to own the Property on or
before the Closing Date, then Buyer shall have the right, through written notice
to Seller, to terminate this Agreement, and receive a partial refund of the
Earnest Money, subject to Section 3 of this Agreement.  Seller’s obligation to
proceed to Closing under this Agreement is subject to: (y) Buyer having made all
deliveries as required by Section 10.5 below;  and (z) the Seller shall have
been paid the entire Consideration, subject to adjustments and prorations as set
forth herein. 

Section 10.Closing.

10.1Time and Place.  Provided that all of the conditions set forth in this
Agreement are theretofore fully satisfied or performed, the Closing shall be
held on January 18, 2017, or such later date as may be mutually agreed upon by
the parties, but in no event later than April 28, 2017 (the “Closing” or
“Closing Date”).  Both parties will use good faith efforts to: (i) close on
January 18, 2017, or as soon thereafter as is reasonably possible, and (ii) to
close on this Agreement and the other Purchase Agreements on the same date.  In
the event that Buyer requests to close on this Agreement on a date different
than closing on the other Purchase Agreements, Seller shall be entitled in its
sole discretion to determine the order in which the closings will occur.  In the
event the Parties are unable to mutually agree upon a Closing Date other than
January 18, 2017, then the Closing Date shall be April 28, 2017.  If Closing has
not occurred by April 28, 2017, for any reason other than Seller’s material
default under this Agreement, then Seller in its sole discretion may at any time
thereafter terminate this Agreement and retain any portion of the Earnest Money
to which it is entitled pursuant to Section 3 of this Agreement.  Closing shall
occur through a mail escrow style closing with the Closing Agent.

10.2Buyer’s Costs.  Buyer shall pay:

(a)



One-half of all escrow and closing agent charges.

(b)



The premiums and other costs of the Title Policies (including any coverages or
endorsements required by Buyer or Buyer’s lender).



18

 

 

 

--------------------------------------------------------------------------------

 



(c)



All recording and filing charges in connection with the Deed.

(d)



The cost of preparation of the New Surveys.

(e)



All costs and expenses associated with Buyer’s due diligence.

(f)



Its own attorneys.

10.3Seller’s Costs.  Seller shall pay:

(a)



One-half of all escrow and closing agent charges.

(b)



The cost of preparation of the Title Commitments.

(c)



The cost of preparation and recording of all documents (other than the Deed)
reasonably necessary to place record title in the condition warranted by Seller
in this Agreement.

(d)



Any form of deed tax or transfer tax imposed by any state or federal entity by
virtue of the sale of the Property, or recording of the Deed, to Buyer.

(e)



Its own attorneys.

10.4Seller’s Closing Deliveries.  Seller shall obtain and deliver to Buyer at
the Closing the following documents (all of which shall be duly executed and, if
required for recording, acknowledged, which documents Buyer agrees to execute
and acknowledge where required):

(a) The Deed, conveying to Buyer all of Seller’s right, title and interest in
and to the Property, subject only to: (i) non-delinquent real property taxes and
all assessments and unpaid installments thereof, in each case, which are not
delinquent; (ii) the Resident Contracts and other agreements entered into
pursuant to the terms of this Agreement; (iii)  any other lien, encumbrance,
easement or other exception or matter voluntarily imposed or consented to by
Buyer prior to or as of the Closing; (iv) all exceptions (including printed
exceptions, other than printed exceptions to the extent such matters are removed
by delivery of Seller’s Title Affidavits) to title contained or disclosed in the
Title Commitments other than the Unpermitted Exceptions identified within time
periods allowed under this Agreement and not thereafter waived or deemed waived
by Buyer; and (v) if the New Survey is not obtained by Buyer, all matters,
rights and interests that would be discovered by a thorough inspection or
professional survey of the Property (alternatively, if the New Survey is
obtained by Buyer, all such matters disclosed on such New Survey).    Pursuant
to Section 4.3 of this Agreement, the Deed shall contain a deed restriction
granting Seller the right to receive an additional sum from Buyer equal to five
percent (5%) of the Consideration allocated to any Property resold within the
first twelve (12) months of the Closing Date.

(b)



Keys, custody, and control over the Facilities and the Property.

(c)



A General Assignment and Assumption Agreement in the form attached as
Exhibit 10.4(b) hereto for each Property. 

(d)



A Non-Foreign Certificate in the form attached as Exhibit 10.4(c) hereto.



19

 

 

 

--------------------------------------------------------------------------------

 



(e)



If there is any Personal Property being conveyed to Buyer, a Bill of Sale in the
form attached as Exhibit 10.4(d) hereto for each Property.

(f)



Any additional tax forms, recordation forms, 1099s or other documents as may be
reasonably required by the Buyer or the Title Company to consummate the
transaction contemplated by this Agreement.

(g)



Such further documents as Buyer or the Title Company may reasonably request to
carry out the provisions of this Agreement.

(h)



An executed settlement statement reflecting the prorations and adjustments
required under this Agreement.

(i)



With respect to any Property in which Buyer (and/or its manager or operator, as
applicable) has not received all Licensing Approvals on or prior to the Closing
Date, a signed Transition Agreement, with all exhibits and schedules attached
thereto.

(j)



Documentation evidencing termination of Facility management contract.

10.5Buyer’s Closing Deliveries.  Buyer shall deliver to Seller at Closing:

(a)



The Consideration, as prorated and allocated pursuant to this Agreement.

(b)



An executed counterpart of the General Assignment and Assumption Agreement for
each Property.

(c)



An executed settlement statement reflecting the prorations and adjustments
required under this Agreement.

(d)



Any additional tax forms, recordation forms, 1099s or other documents as may be
reasonably required by the Seller or the Title Company to consummate the
transaction contemplated by this Agreement.

(e)



Such further documents as Seller or the Title Company may reasonably request to
carry out the provisions of this Agreement.

(f)



With respect to any Property in which Buyer (and/or its manager or operator, as
applicable) has not received all Licensing Approvals on or prior to the Closing
Date, a signed counterpart Transition Agreement, with all exhibits and schedules
attached thereto.

10.6 Closing Escrow.  Buyer and/or Seller at their option may deposit the
respective Closing deliveries described in Sections 10.4 and 10.5 with Closing
Agent with appropriate instructions for recording and disbursement consistent
with this Agreement.  Except for the Deed, Buyer and Seller may deliver
electronic versions, by facsimile or electronic mail, of the executed documents
required to be delivered pursuant to this Agreement at Closing; provided,
however, the Buyer and Seller shall deliver originally executed documents
promptly after the Closing. 

Section 11.  General Indemnification.  Subject to the express provisions of this
Agreement, Buyer agrees to indemnify, to defend, and to hold Seller harmless
from all claims, demands, causes of action, and

20

 

 

 

--------------------------------------------------------------------------------

 



suit or suits of any nature whatsoever arising out of or relating to its
ownership and/or operation of the Property and any and all activities relating
thereto first accruing after the Closing.

11.1Subject to the express provisions of this Agreement, Seller agrees to
indemnify, defend and hold Buyer harmless from all third party claims arising
out of or relating to Seller’s ownership of the Property accruing prior to
Closing.  As used in the preceding sentence, "third party claims" excludes
claims raised by Buyer, any entity or person affiliated with or related to Buyer
in any way, and claims raised by any governmental or quasi-governmental entity
related to the Property.    

Section 12.Default and Remedies.

12.1Seller’s Default.  Should Seller breach any of Seller’s covenants,
representations, or warranties contained in this Agreement, Buyer may, upon
ten (10) days’ written notice to Seller, and provided such breach or failure is
not cured within such 10-day period:

(a)



terminate this Agreement, without further liability on Buyer’s part and, in such
event, Buyer shall be entitled to a return of the Earnest Money and following
such return of the Earnest Money and reimbursement, Seller and Buyer shall have
no further liability hereunder; and/or

(b)



enforce specific performance of this Agreement, provided such action is
commenced within 120 days after the date of Buyer’s written notice to Seller
pursuant to this Section; provided, however, if Buyer pursues the remedy of
specific performance but the same is not ultimately available to Buyer as a
remedy for Seller’s breach of this Agreement, Buyer shall then be entitled to a
return of the Earnest Money.

12.2Buyer’s Default.  In the event Buyer defaults in its obligations to close
the purchase of the Property, or in the event Buyer otherwise defaults hereunder
prior to Closing, then (a) Seller shall receive the Earnest Money as fixed and
liquidated damages, this Agreement shall terminate, and neither party shall have
any further liability hereunder, except for those liabilities which expressly
survive the termination of this Agreement and Buyer shall immediately direct the
Title Company to pay the Earnest Money to Seller;  and/or (b) enforce specific
performance of this Agreement, in which case the Earnest Money shall apply as a
credit towards the purchase price ordered by the court ordering specific
performance.   Seller shall have no other remedy for any pre-Closing default by
Buyer, including any right to damages.  BUYER AND SELLER ACKNOWLEDGE AND AGREE
THAT:  (1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF AND BEARS
A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND
THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF BUYER UNDER THIS
AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A
RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF BUYER UNDER
THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE; (3)
BUYER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE
EARNEST MONEY IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF BUYER UNDER
THIS AGREEMENT; AND (4) THE AMOUNT OF THE EARNEST MONEY SHALL BE AND DOES
CONSTITUTE VALID LIQUIDATED DAMAGES.  All of the foregoing shall be without
limitation upon the rights and remedies of Seller hereunder, at law or in
equity, in the event of a default by Buyer pursuant to Sections 6.2, 6.5, 8,
12.3, or 17.3, or pursuant to any covenant, agreement, indemnity, representation
or warranty of Buyer that survives the Closing or the termination of this
Agreement.    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS

21

 

 

 

--------------------------------------------------------------------------------

 



SECTION, IF BUYER BRINGS AN ACTION AGAINST SELLER FOR AN ALLEGED BREACH OR
DEFAULT BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT, RECORDS A LIS PENDENS
OR OTHERWISE ENJOINS OR RESTRICTS SELLER’S ABILITY TO SELL AND TRANSFER THE
PROPERTY OR REFUSES TO CONSENT TO OR INSTRUCT RELEASE OF THE EARNEST MONEY TO
SELLER IF REQUIRED BY CLOSING AGENT (EACH A “BUYER’S ACTION”), SELLER SHALL NOT
BE RESTRICTED BY THE PROVISIONS OF THIS SECTION FROM BRINGING AN ACTION AGAINST
BUYER SEEKING EXPUNGEMENT OR RELIEF FROM ANY IMPROPERLY FILED LIS PENDENS,
INJUNCTION OR OTHER RESTRAINT, AND/OR RECOVERING FEES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) WHICH SELLER MAY SUFFER OR INCUR AS A RESULT OF ANY
BUYER’S ACTION BUT ONLY TO THE EXTENT THAT SELLER IS THE PREVAILING PARTY; AND
THE AMOUNT OF ANY SUCH FEES, COSTS AND EXPENSES AWARDED TO SELLER SHALL BE IN
ADDITION TO THE LIQUIDATED DAMAGES SET FORTH HEREIN.  NOTHING IN THIS AGREEMENT
SHALL, HOWEVER, BE DEEMED TO LIMIT BUYER’S LIABILITY TO SELLER FOR DAMAGES OR
INJUNCTIVE RELIEF FOR BREACH OF BUYER’S INDEMNITY OBLIGATIONS UNDER THIS
AGREEMENT OR FOR ATTORNEYS’ FEES AND COSTS AS PROVIDED BELOW.  NOTWITHSTANDING
THE FOREGOING, BUYER MAY FILE A LIS PENDENS TO THE EXTENT NECESSARY TO PRESERVE
A CLAIM FOR SPECIFIC PERFORMANCE.

12.3Attorneys’ Fees to Prevailing Party.  In the event of any litigation between
the parties hereto under any of the provisions of this Agreement, the
non-prevailing party to such litigation agrees to pay to the prevailing party
all costs and expenses, including reasonable attorneys' fees, incurred by the
prevailing party in such litigation.  The parties agree that the court presiding
over the litigation shall determine whether a party is a “prevailing party,” and
shall determine the reasonable amount of attorney’s fees and costs
recoverable.  The parties agree that the amount of attorneys’ fees and costs
which may be awarded must bear a reasonable relationship to, and must be limited
by the court to a reasonable amount in view of, the amount recovered by the
prevailing party in such matter.

12.4  Cross-Default.  A default by either party under any other Purchase
Agreement or the Purchase Agreements shall automatically be deemed to be a
default by such party under this Agreement and a default by either party under
this Agreement shall automatically be deemed to be a default by such party under
the other Purchase Agreements. 

Section 13.Condemnation.  If, between the Contract Date and the Closing Date,
any condemnation or eminent domain proceedings are initiated or threatened that
might result in the taking of any part of the Improvements or the Land or access
to the Land from adjacent roadways, then Buyer at its sole discretion may elect
to terminate this Agreement without cost, obligation, or liability on the part
of Buyer, in which event this Agreement shall terminate all rights and
obligations of the parties hereunder shall cease and the Earnest Money shall be
returned to Buyer,  irrespective of whether any or all of the Earnest Money has
“gone hard” as described in Section 3.3.  If this Agreement is not terminated,
then Seller shall assign to Buyer all of Seller’s right, title, and interest in
and to any award pertaining to the Property made in connection with such
condemnation or eminent domain proceedings.  Buyer shall notify Seller within
fifteen (15) days after its receipt of written notice from Seller of such
condemnation or eminent domain proceeding, whether it elects to exercise its
right to terminate.  If Buyer fails to notify Seller of its election within said
15-day period, such failure shall constitute an election not to terminate this
Agreement as aforesaid.  The Closing Date shall be adjusted, if necessary, to
allow for such election.

Section 14.  Damage or Destruction.  Seller shall bear all risk of loss to the
Property until the Closing Date.  If, between the Contract Date and the Closing
Date, all or any portion of the Property is damaged or destroyed by fire or
other casualty and the cost to repair and restore the Property is more than
$1,000,000.00, then Buyer at its sole discretion may elect to terminate this
Agreement without cost,

22

 

 

 

--------------------------------------------------------------------------------

 



obligation, or liability on Buyer’s part, in which event all rights and
obligations of the parties hereunder shall cease and the Earnest Money will be
returned to Buyer, irrespective of whether any or all of the Earnest Money has
“gone hard” as described in Section 3.3.  If either this Agreement is not
terminable in accordance with the foregoing, or is terminable but is not
terminated, then Seller shall, upon Closing, assign to Buyer all of Seller’s
right, title, and interest in and to any insurance proceeds, including without
limitation any rent loss insurance proceeds (except for proceeds for rent losses
prior to Closing), payable as a result of such damage or destruction, plus
Seller shall pay to Buyer the amount of any deductible losses under such
insurance policies and at Closing shall have no further repair or restoration
obligations.  Seller shall advise Buyer regarding the insurance policies
covering such damage or destruction and the probable amount of any insurance
proceeds payable as a result of such damage or destruction.  Buyer shall notify
Seller within fifteen (15) days after receipt of written notice from Seller of
such damage or destruction of its election.  If Buyer fails to notify Seller of
its election within said 15-day period, such failure shall constitute an
election not to terminate this Agreement as aforesaid.  The Closing Date shall
be adjusted, if necessary, to allow for such election.

Section 15.Notices.  Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by hand, by nationally-recognized overnight express delivery
service, or by electronic “email” transfer (conditioned on delivery of a copy of
such notice by nationally-recognized overnight express delivery service, which
notice shall be deposited for delivery within one business day after delivery of
such electronic “email” transfer) to the addresses set out below or at such
other addresses as are specified by written notice delivered in accordance
herewith:

BUYER:Edgewood Properties, LLLP

322 Demers Avenue, Suite 500

Grand Forks, ND 58201

Attn:  Jon Strinden

Telephone: (701) 757-5470

E-mail: jon.strinden@edgewoodvista.com

 

With a copy to:Fredrikson & Byron P.A.

51 Broadway, Suite 400

Fargo, ND 58102-4991

Attn:  Michael S. Raum

Telephone: (701) 237-8212

E-mail: mraum@fredlaw.com

 

SELLER:IRET Properties, a North Dakota Limited Partnership

Attn:  General Counsel

1400 31st Avenue SW, Suite 60 (overnight delivery)

Minot, ND  58701

Telephone:  (701) 837-4738

Email:  mabosh@iret.com 

 

With a copy to:Stinson Leonard Street LLP

150 South Fifth Street, Suite 2300

Minneapolis, MN 55402

Attn:  Alan W. Van Dellen

Telephone: (612) 335-1949

E-mail: alan.vandellen@stinson.com

 



23

 

 

 

--------------------------------------------------------------------------------

 



CLOSING AGENT:Stewart Title of Colorado, Inc.

55 Madison Street, Suite 400

Denver, CO 80206

Attn:  Carma Weymouth

Telephone: (303) 780-4015

E-mail: cweymouth@stewart.com

 

Such notices shall be deemed received (a) as of the date of delivery, if
delivered by hand by 4:00 p.m. Central on a business day, (b) as of the next
business day, if tendered to an overnight express delivery service by the
applicable deadline for overnight service, or (c) as of the date of email
transmission, if properly transmitted by email prior to 4:00 p.m. Central on a
business day.  If a notice is hand delivered or transmitted by email after 4:00
p.m. Central on a business day, then any such notice shall be deemed received as
of the next business day.

Section 16.Condition of Property.

16.1. No Warranties.  THE ENTIRE AGREEMENT BETWEEN THE SELLER AND BUYER WITH
RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY SET FORTH IN THIS
AGREEMENT.  THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS, UNDERSTANDINGS,
PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER WRITTEN OR ORAL
AND WHETHER MADE BY SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL
OF SELLER OR ANY OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND
STIPULATED IN THIS AGREEMENT.  WITHOUT IN ANY MANNER LIMITING THE GENERALITY OF
THE FOREGOING, BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES HAVE FULLY
INSPECTED THE PROPERTY OR WILL BE PROVIDED WITH AN ADEQUATE OPPORTUNITY TO DO
SO, ARE OR WILL BE FULLY FAMILIAR WITH THE FINANCIAL AND PHYSICAL (INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION THEREOF, AND THAT THE PROPERTY HAS
BEEN PURCHASED BY BUYER IN AN "AS IS" AND "WHERE IS" CONDITION AND WITH ALL
EXISTING DEFECTS (PATENT AND LATENT) AS A RESULT OF SUCH INSPECTIONS AND
INVESTIGATIONS AND NOT IN RELIANCE ON ANY AGREEMENT, UNDERSTANDING, CONDITION,
WARRANTY (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR REPRESENTATION MADE BY
SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY
OTHER PARTY (EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT)
AS TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL)
CONDITION OF THE PROPERTY OR THE AREAS SURROUNDING THE PROPERTY, OR AS TO ANY
OTHER MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION AS TO ANY PERMITTED USE
THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE THEREOF WITH FEDERAL,
STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN CONNECTION THEREWITH, OR AS
TO ANY OTHER MATTER IN CONNECTION THEREWITH.  BUYER ACKNOWLEDGES THAT, EXCEPT AS
OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT, NEITHER SELLER, NOR
ANY AGENT, MEMBER, OFFICER, EMPLOYEE OR PRINCIPAL OF SELLER NOR ANY OTHER PARTY
ACTING ON BEHALF OF SELLER HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH
AGREEMENT, CONDITION, REPRESENTATION OR WARRANTY EITHER EXPRESSED OR
IMPLIED.  THIS PARAGRAPH SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, AND
SHALL BE DEEMED INCORPORATED BY REFERENCE AND MADE A PART OF ALL DOCUMENTS
DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE SALE OF THE PROPERTY.



24

 

 

 

--------------------------------------------------------------------------------

 



16.2. Change of Conditions.  Buyer shall accept the Property at Closing in the
same condition as the Property is as of the Contract Date, as such condition
shall have changed by reason of wear and tear and natural deterioration and,
subject to Sections 14 and 15 hereof, condemnation or damage by fire or other
casualty.  Without limiting the generality of the foregoing, Buyer specifically
acknowledges that the fact that any portion of the Property may not be in
working order or condition at the Closing Date by reason of wear and tear and
natural deterioration or damage by fire or other casualty, or by reason of its
present condition, shall not relieve Buyer of its obligation to complete closing
under this Agreement and pay the full Consideration.  Seller has no obligation
to make any repairs or replacements required by reason of wear and tear and
natural deterioration or condemnation or fire or other casualty, but may, at its
option and its cost (including the use of insurance proceeds as herein
provided), make any such repairs and replacements prior to the Closing Date.

16.3. Condition of Delivery.  Seller has no obligation to deliver the Property
in a "broom clean" condition, and at Closing Seller may leave in the Property
all items of personal property and equipment, partitions and debris as are now
presently therein and as would accumulate in the normal course of operating and
maintaining the Property.

16.4. Release.  WITHOUT LIMITING THE PROVISIONS OF SECTION 16.1 ABOVE AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER, FOR
ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY RELEASES,
ACQUITS AND FOREVER DISCHARGES SELLER AND (AS THE CASE MAY BE) SELLER'S
OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES,
MANAGERS, AGENTS AND AFFILIATES FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES
OF ACTIONS, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND DISBURSEMENTS WHETHER SUIT IS INSTITUTED OR NOT) WHETHER
KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT (HEREINAFTER COLLECTIVELY CALLED THE
"CLAIMS"), WHICH BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING FROM OR RELATING
TO (i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE DESIGN OR
CONSTRUCTION OF THE PROPERTY WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE OR
OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE
SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT
WITHOUT LIMITATION, ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER
THE ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1), WHETHER ARISING BASED ON
EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S PERIOD OF OWNERSHIP OF
THE PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR
OTHERWISE.  THE RELEASE SET FORTH IN THIS SECTION SPECIFICALLY INCLUDES, WITHOUT
LIMITATION, ANY CLAIMS UNDER THE ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1) OR
UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE
AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR
GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY
ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT.  BUYER ACKNOWLEDGES THAT BUYER
HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF BUYER'S SELECTION AND BUYER
IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER'S
COUNSEL.  THE RELEASE SET FORTH HEREIN DOES NOT APPLY TO (i) THE REPRESENTATIONS
OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT, (ii) ANY INDEMNITY OR WARRANTY
EXPRESSLY MADE BY SELLER IN ANY DOCUMENT DELIVERED BY SELLER AT CLOSING,
INCLUDING WITHOUT LIMITATION ANY WARRANTY MADE AS TO THE CONDITION OF TITLE IN
THE DEED, (iii) ANY FRAUD,

25

 

 

 

--------------------------------------------------------------------------------

 



INTENTIONAL MISREPRESENTATION OR INTENTIONAL CONCEALMENT OF SELLER OR (iv) ANY
THIRD PARTY LIABILITY CLAIM.  BUYER ACKNOWLEDGES THAT BUYER HAS CAREFULLY
REVIEWED THIS SECTION 16.4 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT
THE PROVISIONS OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.

16.5. Effect of Disclaimers.  Buyer acknowledges and agrees that the
Consideration has been negotiated to take into account that the Property is
being sold subject to the provisions of this Section 16 and that Seller would
have charged a higher purchase price if the provisions in this Section 16 were
not agreed upon by Buyer.

Section 17.Miscellaneous.

17.1. Governing Law; Headings; Rules of Construction.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State in
which the Land is located, without reference to the conflicts of laws or choice
of law provisions thereof.  The titles of sections and subsections herein have
been inserted as a matter of convenience of reference only and shall not control
or affect the meaning or construction of any of the terms or provisions
herein.  All references herein to the singular shall include the plural, and
vice versa.  The parties agree that this Agreement is the result of negotiation
by the parties, each of whom was represented by counsel, and thus, this
Agreement shall not be construed against the maker thereof.  The parties each
consent to the sole and exclusive jurisdiction and venue of the state and
federal courts of North Dakota and irrevocably waive any and all objections they
may have to such jurisdiction and venue for any reason whatsoever.

17.2. Assignment.  Neither Buyer nor Seller shall assign any of their rights
hereunder without the prior written consent of the other.  Notwithstanding
anything herein to the contrary, upon advance written notice to Seller and the
Closing Agent, but without the prior written consent of the Seller, Buyer may
assign all of its rights hereunder to one or more entities in which Buyer has a
direct ownership interest of at least fifty-one percent (51%).  Buyer
acknowledges and agrees that an assignment to such an entity under this
Section 17.2 will not release Buyer from any liability or obligation under this
Agreement, and that Buyer shall remain liable to Seller after such assignment as
a principal and not as a surety or guarantor.

17.3. Brokers.  Buyer and Seller each warrant and represent to the other that
such representing and warranting party has not employed or made any commitment
to a broker or agent (including without limitation any real estate or securities
broker, agent, dealer, or salesperson) in connection with the transaction
contemplated hereby, except for Buyer’s Broker and Seller’s Broker.  Each party
agrees to indemnify and hold the other harmless from any loss or cost suffered
or incurred by it as a result of the indemnifying parties’ representation herein
being untrue.  Seller shall be responsible for the payment of any resulting fee
or expenses relating to the Seller’s Broker.  Buyer shall be responsible for the
payment of any resulting fee or expenses relating to the Buyer’s Broker.

17.4. No Waiver.  Neither the failure of either party to exercise any power
given such party hereunder or to insist upon strict compliance by the other
party with its obligations hereunder, nor any custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of either party’s
right to demand exact compliance with the terms hereof, except the Closing of
this Agreement shall constitute waiver of all conditions to Closing except to
the extent otherwise agreed in writing at Closing.

17.5. Entire Agreement.  This Agreement contains the entire agreement of the
parties hereto with respect to the Property, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein or incorporated herein by reference shall be of any force or
effect.



26

 

 

 

--------------------------------------------------------------------------------

 



17.6. Binding Effect.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

17.7. Amendments.  No amendment to this Agreement shall be binding on any of the
parties hereof unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.

17.8. Possession.  Possession of the Property shall be given by Seller to Buyer
at Closing.

17.9. Date for Performance.  If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regular business day.

17.10. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.

17.11. Time of the Essence.  Time shall be of the essence of this Agreement and
each and every term and condition hereof.

17.12. Severability.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is intended, and shall for all purposes be deemed to
be, a single, integrated document setting forth all of the agreements and
understandings of the parties hereto, and superseding all prior negotiations,
understandings and agreements of such parties.  If any term or provision of this
Agreement or the application thereof to any person or circumstance shall for any
reason and to any extent be held to be invalid or unenforceable, then such term
or provision shall be ignored, and to the maximum extent possible, this
Agreement shall continue in full force and effect, but without giving effect to
such term or provision.

17.13. Survival.  Except as otherwise expressly provided herein, neither this
Agreement nor any provision contained herein shall be cancelled or merged with
any deed or other instrument on, as of, at or by reason of the Closing, and the
covenants and obligations of the parties shall survive the Closing.

17.14. Further Assurances.  After the Closing, Buyer and Seller shall execute,
acknowledge, and deliver (or cause to be executed, acknowledged, and delivered)
such instruments and take such other actions as may be reasonably necessary or
advisable to carry out their respective obligations under this Agreement and
under any exhibit, document, certificate, or other instrument delivered pursuant
thereto.

17.15. Seller 1031 Exchange.  Buyer and Seller agree to cooperate with each
other for the purpose of a possible tax deferred exchange pursuant to Section
1031 of the Code.  Neither party shall incur any additional liability or
financial obligation as a consequence of the other party’s possible exchange,
and the exchanging party agrees to indemnify and hold the other party harmless
from any liability that may arise from the exchanging party’s participation
therein.

17.16. Exhibits.  Attached hereto and forming an integral part of this Agreement
are multiple exhibits, all of which are hereby incorporated into this Agreement
as fully as if the contents thereof were set out in full herein at each point of
reference thereto.



27

 

 

 

--------------------------------------------------------------------------------

 



17.17. Waiver of Jury Trial.  BUYER AND SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY ACTIONS
OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR
THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO AND ACCEPT THIS AGREEMENT AND
THE DOCUMENTS TO BE DELIVERED BY THE OTHER PARTY AT CLOSING, AND SHALL SURVIVE
THE CLOSING OR TERMINATION OF THIS AGREEMENT.  Each party hereby authorizes and
empowers the other to file this Section and this Agreement with the clerk or
judge of any court of competent jurisdiction as a written consent to waiver of
jury trial.

Section 18.Closing Agent Duties and Disputes.

18.1Other Duties of Closing Agent.  Closing Agent shall not be bound in any way
by any other agreement or contract between Seller and Buyer, whether or not
Closing Agent has knowledge thereof.  Closing Agent’s only duties and
responsibilities with respect to the Earnest Money shall be to hold, in trust,
the Earnest Money and other documents delivered to it as agent and to dispose of
the Earnest Money and such documents in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing, Closing Agent
shall have no responsibility to protect the Earnest Money and shall not be
responsible for any failure to demand, collect or enforce any obligation with
respect to the Earnest Money or for any diminution in value of the Earnest Money
from any cause, other than Closing Agent’s gross negligence or willful
misconduct.  Closing Agent may, at the expense of Seller and Buyer, consult with
counsel and accountants in connection with its duties under this
Agreement.  Closing Agent shall not be liable to the parties hereto for any act
taken, suffered or permitted by it in good faith in accordance with the advice
of counsel and accountants.  Closing Agent shall not be obligated to take any
action hereunder that may, in its reasonable judgment, result in any liability
to it unless Closing Agent shall have been furnished with reasonable indemnity
satisfactory in amount, form and substance to Closing Agent.

18.2Disputes.  Closing Agent is acting as a stakeholder only with respect to the
Earnest Money.  If, after the Inspection Date, there is any dispute as to
whether Closing Agent is obligated to deliver the Earnest Money or as to whom
the Earnest Money is to be delivered, Closing Agent shall not make any delivery,
but shall hold the Earnest Money until receipt by Closing Agent of an
authorization in writing, signed by all the parties having an interest in the
dispute, directing the disposition of the Earnest Money, or, in the absence of
authorization, Closing Agent shall hold the Earnest Money until the final
determination of the rights of the parties in an appropriate
proceeding.  Closing Agent shall have no responsibility to determine the
authenticity or validity of any notice, instruction, instrument, document or
other item delivered to it, and it shall be fully protected in acting in
accordance with any written notice, direction or instruction given to it under
this Agreement and believed by it to be authentic.  If written authorization is
not given, or proceedings for a determination are not begun, within 30 days
after the date scheduled for the closing of title and diligently continued,
Closing Agent may, but is not required to, bring an appropriate action or
proceeding for leave to deposit the Earnest Money with a court of the State of
Colorado pending a determination.  Closing Agent shall be reimbursed for all
costs and expenses of any action or proceeding, including, without limitation,
attorneys’ fees and disbursements incurred in its capacity as Closing Agent, by
the party determined not to be entitled to the Earnest Money.  Upon making
delivery of the Earnest Money in the manner provided in this Agreement, Closing
Agent shall have no further liability hereunder. 

28

 

 

 

--------------------------------------------------------------------------------

 



In no event shall Closing Agent be under any duty to institute, defend or
participate in any proceeding that may arise between Seller and Buyer in
connection with the Earnest Money.

18.3Reports.  Closing Agent shall be responsible for the timely filing of any
reports or returns required pursuant to the provisions of Section 6045(e) of the
Internal Revenue Code of 1986 (and any similar reports or returns required under
any state or local laws) in connection with the closing of the transaction
contemplated by this Agreement.  This provision shall survive the Closing.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

 

[Signature pages to follow]

 



29

 

 

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE

TO

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By:  IRET, Inc., a North Dakota corporation, its General Partner

 

 

By: /s/ Michael A. Bosh_____________

Print Name:  Michael A. Bosh

Print Title:  Executive Vice President

 

 

Date:  8-26-2016________________________

 

 

 

IRET – SH 1, LLC,  a North Dakota limited liability company

 

 

By: /s/ Michael A. Bosh______________

Print Name:  Michael A. Bosh

Print Title:  Vice President

 

 

Date: 8-26-2016___________________________

 

 

 

 

[Signature pages continue on following page]





S-1

 

 

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE

TO

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

 

BUYER:

 

 

EDGEWOODVISTA SENIOR LIVING, INC., a Delaware corporation

 

 

By: /s/ Philip Gisi____________________

Print Name:  Philip Gisi_______________

Print Title:  President and CEO_________

 

 

Date: 8-24-2016_____________________

 

 

 

EDGEWOOD PROPERTIES MANAGEMENT, LLC, a North Dakota limited liability company

 

By: /s/ Jon E. Strinden________________

Print Name:  Jon E. Strinden___________

Print Title:  President_________________

 

 

Date: 8-24-2016_____________________

 

 

 

EDGEWOOD PROPERTIES, LLLP, a North Dakota limited liability limited partnership

 

By: /s/ Philip Gisi____________________

Print Name:  Philip Gisi_______________

Print Title:  President

 

 

Date: 8-24-2016_____________________

 

[Signature pages continue on following page]





S-2

 

 

 

--------------------------------------------------------------------------------

 

 

CONSENT OF CLOSING AGENT

TO

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

 

The undersigned Closing Agent hereby: (i) acknowledges receipt of the Earnest
Money and a copy of the foregoing Agreement, (ii) agrees to act as Closing Agent
under said Agreement, (iii) agrees to be the person responsible for reporting
the transaction to the Internal Revenue Service under then-current Treasury
Regulations, and (iv) be bound by said Agreement in the performance of its
duties as Closing Agent.

 

STEWART TITLE GUARANTY COMPANY

 

 

By: /s/ Karyn K. Rieb

      Karyn K. Rieb

[Print Name]

     Its: Authorized Agent

Title

 



S-3

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 1

Legal Description of Land

 

Legends at Heritage Place [677 Brianna Dr., Sartell, MN]

 

Lot One (1), Block One (1), Heritage Place Two, according to the recorded plat
thereof, Stearns County, Minnesota.

 

 

Pinecone Townhome Villas

 

Lot One (1), Block Eight (8), Heritage Place, according to the recorded plat
thereof, Stearns County, Minnesota.

 

 

 

 

 



Exhibit 1 – pg. 1

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 2

List of Due Diligence Documents

 

To the extent that such documents exist in Seller's possession or control:

1.



A list of the Personal Property.

2.



Copies of all real estate tax statements associated with the Property for the
current year and for the preceding 3 years.

3.



Most recent existing survey.

4.



Most recent Property Condition Reports for the Property.

5.



Most recent environmental reports for the Property.

6.



Resident Contracts, or a sample of each form of Resident Contract and a schedule
of all Resident Contracts subject to each such form identifying the Resident,
all applicable fees, and the commencement and termination dates thereof.

 

7.



Survey reports, statements of deficiency, plans of correction, waivers or other
investigatory reports regarding corrective or remedial action from licensing
agencies or other governmental agencies related to the Facilities (to the extent
such items are received by Seller in the past year).

 

8.



Seller Contracts.

 

9.



Financial statements for the Facilities for the three most recently completed
fiscal years and monthly financial statements for each month until Closing, to
be provided with 30 days of the end of each month.

 

 

 

 

 



Exhibit 2 – pg. 1

 

--------------------------------------------------------------------------------

 

 

Exhibit 3

List of Purchase Agreements

 

 

1. Agreement for Sale and Purchase of Property [Wyoming] by and between LSREF
Golden Property 14 (WY), LLC and IRET Properties, a North Dakota Limited
Partnership, as Seller, and LSREF Golden OPS 14 (WY), LLC, Edgewood Properties
Management LLC, and Edgewood Properties, LLLP, as Buyer.

 

2. Agreement for Sale and Purchase of Property [Hermantown] by and between IRET
Properties, a North Dakota Limited Partnership, as Seller, and EdgewoodVista
Senior Living Inc., Edgewood Properties Management, LLC, and Edgewood
Properties, LLLP, as Buyer. 

 

3. Agreement for Sale and Purchase of Property [Edgewood Vista 1] by and between
IRET Properties, a North Dakota Limited Partnership, as Seller, and
EdgewoodVista Senior Living Inc., Edgewood Properties Management, LLC, and
Edgewood Properties, LLLP, as Buyer. 

 

4. Agreement for Sale and Purchase of Property  [Edgewood Vista 2] by and
between IRET Properties, a North Dakota Limited Partnership and EVI Grand
Cities, LLC, as Seller, and EdgewoodVista Senior Living Inc., Edgewood
Properties Management, LLC, and Edgewood Properties, LLLP, as Buyer. 

 

5.  Agreement for Sale and Purchase of Property  [Edgewood Vista 3] by and
between IRET Properties, a North Dakota Limited Partnership, EVI Billings, LLC,
EVI Sioux Falls, LLC, and IRET – Minot EV, LLC, as Seller, and EdgewoodVista
Senior Living Inc., Edgewood Properties Management, LLC, and Edgewood
Properties, LLLP, as Buyer. 

 

 

 



Exhibit 3 – pg. 1

 

   

--------------------------------------------------------------------------------

 

 

Exhibit 10.4(b)

Form of General Assignment and Assumption Agreement

 

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT is made and entered into as of
__________, 20__, between IRET PROPERTIES, a North Dakota limited
partnership ("Assignor"), and ____________________________, a ________, EDGEWOOD
PROPERTIES MANAGEMENT LLC, a North Dakota limited liability company, and
EDGEWOOD PROPERTIES, LLLP, a North Dakota limited liability limited partnership
(collectively, "Assignee").

W I T N E S S E T H:

Terms not defined herein shall have the meanings ascribed thereto in the
Agreement for Sale and Purchase of Property [Sartell]  dated effective as of
August ___, 2016 (the "Agreement"), between Assignor and Assignee.  The
Agreement is hereby incorporated by reference.

That Assignor, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, hereby conveys, grants, bargains, sells,
transfers, sets over, assigns, releases, delivers and confirms to Assignee, all
of Assignor's right, title and interest in and to:

1.



Assignor’s interest in the leases and occupancy agreements identified on Exhibit
"A" attached hereto (the "Leases"), together with Assignor’s interest in any
guaranty of any of the Leases;

2.



Assignor’s interest in all warranties, guarantees, plans, specifications,
documents, instruments, licenses, permits, approvals, authorizations,
certificates (including certificates of occupancy), and operating manuals
associated with the construction and operation of the Property (as defined in
the Agreement of Sale).

Assignee hereby (i) expressly assumes the obligation for the performance of all
of the obligations of Assignor under the Leases and Service Agreements in
respect of the period on or after the date hereof (the "Assignee’s Obligations")
and (ii) indemnifies, defends and holds harmless Assignor from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys' fees and
disbursements) relating to the Assignee’s Obligations.

Assignor hereby (i) expressly assumes the obligation for the performance of all
of the obligations of Assignor under the Leases and Service Agreements in
respect of the period prior to the date hereof (the "Assignor’s Obligations")
and (ii) indemnifies, defends and holds harmless Assignee from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys' fees and
disbursements) relating to the Assignor’s Obligations. 

This General Assignment and Assumption Agreement shall inure to the benefit of
all parties hereto and their respective heirs, successors and assigns.  The
indemnification provisions in this General Assignment and Assumption Agreement
shall supplement, not replace, any indemnification provisions contained within
the Agreement.  This General Assignment and Assumption Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which, when taken together, shall constitute but one and the same
instrument.

IN WITNESS WHEREOF, the parties have executed this General Assignment and
Assumption Agreement as of the day and year first above written.



Exhibit 10.4(b) – pg. 1

--------------------------------------------------------------------------------

 

 

ASSIGNOR:

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By:  IRET, Inc., a North Dakota corporation, its General Partner

 

 

By: ________________________________

Print Name:  Michael A. Bosh

Print Title:  Executive Vice President

 

 

ASSIGNEE:

 

 

_________________________________, a ____________________

 

By: ________________________________

Print Name:  ________________________

Print Title:  _________________________

 

 

EDGEWOOD PROPERTIES MANAGEMENT, LLC, a North Dakota limited liability company

 

By: ________________________________

Print Name:  ________________________

Print Title:  _________________________

 

 

EDGEWOOD PROPERTIES, LLLP, a North Dakota limited liability limited partnership

 

By: ________________________________

Print Name:  ________________________

Print Title:  _________________________

 

 

 

 

 



Exhibit 10.4(b) – pg. 2

--------------------------------------------------------------------------------

 

 

 

Exhibit 10.4(c)

Form of Non-Foreign Certificate

 

CERTIFICATE OF NON-FOREIGN

STATUS BY ENTITY (NON-INDIVIDUAL) TRANSFEROR

 

1.Section 1445 of the Internal Revenue Code provides that a transferee (buyer)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person.

 

2.In order to inform _____________________________ (hereinafter referred to as
the “Buyer”) that withholding of tax is not required upon disposition of a U.S.
real property interest by the seller/transferor named below (hereinafter
referred to as the “Seller”), the undersigned hereby certifies and declares by
means of this certificate, the following on behalf of the Seller:

 

a.



That the Seller is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as these terms are defined in the Internal Revenue Code and
Income Tax Regulations).

 

b.



That the Seller’s employer identification number is 91-1764859.

 

c.



That the Seller’s office address is 1400 31st Avenue SW, Suite 60, Minot, North
Dakota.

 

3.The Seller understands that this certificate may be disclosed to the Internal
Revenue Service by the Buyer and that any false statement contained in this
certificate may be punished by fine, imprisonment, or both.

 

4.The Seller understands that the Buyer is relying on this certificate in
determining whether withholding is required and the Buyer may have liabilities
if any statement in this certificate is false.  The Seller hereby indemnifies
the Buyer, and agrees to hold the Buyer harmless, from any liability or cost
which the Buyer may incur as a result of: (i) the Seller’s failure to pay any
U.S. Federal income tax which the Seller is required to pay under applicable
U.S. law; or (ii) any false or misleading statement contained herein.

 

Under penalties of perjury, I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete.  I
further declare that I have authority to sign this document on behalf of the
Seller.

 

EXECUTED in Ward County, State of North Dakota, on ____________, 20__.

 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By:  IRET, Inc., a North Dakota corporation, its General Partner

 

 

By: ________________________________

Print Name:  Michael A. Bosh



Exhibit 10.4(c) – pg. 1

 

--------------------------------------------------------------------------------

 

 

Print Title:  Executive Vice President

 

For federal income tax purposes, the Buyer should not record this certificate
with the county recorder, nor should the certificate be filed with the IRS, but
it should be kept with the Buyer’s tax records relating to the subject real
estate transfer.  

 



Exhibit 10.4(c) – pg. 2

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.4(d)

Form of Bill of Sale

 

BILL OF SALE

 

This Bill of Sale is made and executed effective as of _________, 20__ (the
“Closing Date”), by IRET PROPERTIES, a North Dakota limited partnership and IRET
– SH 1, LLC, a North Dakota corporation (collectively, “Seller”), to
______________________________, a ___________________________, EDGEWOOD
PROPERTIES MANAGEMENT LLC, a North Dakota limited liability company, and
EDGEWOOD PROPERTIES, LLLP, a North Dakota limited liability partnership
(collectively, “Buyer”).

 

RECITALS

 

A.Seller and Buyer have entered into an Agreement for Sale and Purchase of
Property  [Sartell], dated effective as of August ___, 2016 (the “Agreement”),
pursuant to which Seller has agreed to convey to Buyer one or more certain
tracts of land more particularly described and defined as the “Land” in the
Agreement (the “Land”), together with such other property interests as
constitute the “Property” (as defined in the Agreement).

 

B.Seller desires to assign, to transfer, and to convey to Buyer, subject to the
terms and conditions of this Bill of Sale and of the Agreement, the “Personal
Property” (as hereinafter defined).

 

NOW THEREFORE, in consideration of the receipt of good and valuable
consideration in hand paid by Buyer to Seller, the receipt and sufficiency of
which are hereby acknowledged by Seller, Seller does hereby grant, bargain,
sell, assign, transfer, set over, convey, and deliver to Buyer, its legal
representatives, its successors, and its assigns, effective as of the Closing
Date, all of Seller’s right, title, and interest in and to all fixtures (other
than tenant trade fixtures), equipment (excluding construction equipment and
materials), apparatus, machinery, appliances, furnishings, and all other
tangible personal property owned by Seller that is located on the Land and used
in connection with the operation and ownership of the Land and “Improvements”
(as defined in the Agreement), and all leasehold improvements located thereon
(all such property not so expressly excluded being herein collectively referred
to as the “Personal Property”).

IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective on the date
first above written.

 

 

[signature page to follow]

 



Exhibit 10.4(d) – pg. 1

--------------------------------------------------------------------------------

 

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By:  IRET, Inc., a North Dakota corporation, its General Partner

 

 

By: ________________________________

Print Name:  Michael A. Bosh

Print Title:  Executive Vice President

 

 

 

IRET – SH 1, LLC,  a North Dakota limited liability company

 

 

By: ________________________________

Print Name:  ________________________

Print Title:  _________________________

 

 

 

 

Exhibit 10.4(d) – pg. 2

--------------------------------------------------------------------------------